UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2005



NANCY LEE BOGART,

                                             Plaintiff - Appellant,

          versus


NVR, INCORPORATED,

                                              Defendant - Appellee,

          and


NVR AND RYAN HOMES, INCORPORATED,

                                                         Defendant.




                             No. 00-2397



NANCY LEE BOGART,

                                             Plaintiff - Appellant,

          versus


NVR, INCORPORATED,

                                              Defendant - Appellee,
          and


NVR AND RYAN HOMES, INCORPORATED,

                                                        Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge; Theresa Carroll Buchanan and Barry R. Poretz,
Magistrate Judges. (CA-99-1928-A)


Submitted:   March 23, 2001              Decided:   April 12, 2001


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy Lee Bogart, Appellant Pro Se.    Thomas Joseph Flaherty,
Elizabeth Anne Lalik, HUNTON & WILLIAMS, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 00-2005, Nancy Lee Bogart appeals the district court’s

order dismissing with prejudice her civil action for wrongful

discharge in violation of Title VII and the Americans with Dis-

abilities Act and various interlocutory orders.    In No. 00-2397,

Bogart appeals the district court’s denial of her motion to provide

transcripts.   We have reviewed the record and the district court’s

opinion and orders and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Bogart v. NVR,

Inc., No. CA-99-1928-A (E.D. Va. July 7 and Sept. 11, 2000).    We

deny Bogart’s motion for appointment of counsel.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3